                     Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 1 of 17
Fill in this information to identify the case:

            Permico Midstream Partners Holdings, LLC and Permico Midstream Partners, LLC
Debtor Name __________________________________________________________________


                                        SouthernDistrict
United States Bankruptcy Court for the: _______ Districtofof Texas
                                                          ________

                                                                                                                    Check if this is an
Case number: 20-32437
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                March 2021
                     ___________                                                              Date report filed:      04/05/2021
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                   Oil & Gas
Line of business: ________________________                                                    NAISC code:             2111
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                         Jordan Fickessen
                                           ____________________________________________

Original signature of responsible party    /s/ Jordan Fickessen
                                           ____________________________________________

Printed name of responsible party          Jordan Fickessen
                                           ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔               
    2.   Do you plan to continue to operate the business next month?                                                       ✔
                                                                                                                                          
    3.   Have you paid all of your bills on time?                                                                                 ✔
                                                                                                                                           
    4.   Did you pay your employees on time?                                                                                              ✔
                                                                                                                                            
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   ✔
                                                                                                                                          
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                ✔
                                                                                                                                          
    7.   Have you timely filed all other required government filings?                                                                     ✔
                                                                                                                                            
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔               
    9.   Have you timely paid all of your insurance premiums?                                                              ✔
                                                                                                                                          
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     ✔
                                                                                                                                           
    13. Did any insurance company cancel your policy?                                                                             ✔
                                                                                                                                           
    14. Did you have any unusual or significant unanticipated expenses?                                                           ✔
                                                                                                                                           
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                ✔
                                                                                                                                          
    16. Has anyone made an investment in your business?                                                                           ✔
                                                                                                                                           
Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                        page 1
                     Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 2 of 17

Debtor Name Permico Midstream Partners Holdings, LLC and Permico Midstream Partners, LLC
            _______________________________________________________                                    20-32437
                                                                                           Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                                 ✔
                                                                                                                                             
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                   
                                                                                                                                       ✔      


             2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                     17,069.88
                                                                                                                                  $ __________
         This amount must equal what you reported as the cash on hand at the end of the month in the previous
         month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
         Attach a listing of all cash received for the month and label it Exhibit C. Include all
         cash received even if you have not deposited it at the bank, collections on
         receivables, credit card deposits, cash received from other parties, or loans, gifts, or
         payments made by other parties on your behalf. Do not attach bank statements in
         lieu of Exhibit C.
         Report the total from Exhibit C here.                                                                 1,551.00
                                                                                                          $ __________

    21. Total cash disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D. List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding
         checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of Exhibit D.
                                                                                                         - $ __________
                                                                                                                8,535.72
         Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                              +       -6,984.72
                                                                                                                                  $ __________
         Subtract line 21 from line 20 and report the result here.
         This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
         Add line 22 + line 19. Report the result here.
                                                                                                                                     10,088.16
         Report this figure as the cash on hand at the beginning of the month on your next operating report.                  =   $ __________

         This amount may not match your bank account balance because you may have outstanding checks that
         have not cleared the bank or deposits in transit.



             3. Unpaid Bills
         Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
         have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
         purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                              1,160,512.7
                                                                                                                                  $ ____________

                (Exhibit E)




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                            page 2
                     Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 3 of 17

Debtor Name Permico Midstream Partners Holdings, LLC and Permico Midstream Partners, LLC
            _______________________________________________________                                        20-32437
                                                                                               Case number_____________________________________




             4. Money Owed to You
         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
         have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
         Identify who owes you money, how much is owed, and when payment is due. Report the total from
         Exhibit F here.
    25. Total receivables                                                                                                                      0.00
                                                                                                                                     $ ____________

                (Exhibit F)



             5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                                 0
                                                                                                                                       ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                                 0
                                                                                                                                       ____________




             6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                               0.00
                                                                                                                                     $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                                  0.00
                                                                                                                                     $ ____________

    30. How much have you paid this month in other professional fees?                                                                          0.00
                                                                                                                                     $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                         0.00
                                                                                                                                     $ ____________




             7. Projections

         Compare your actual cash receipts and disbursements to what you projected in the previous month.
         Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                            Column A                         Column B                    Column C
                                            Projected                  –     Actual                  =   Difference

                                            Copy lines 35-37 from            Copy lines 20-22 of         Subtract Column B
                                            the previous month’s             this report.                from Column A.
                                            report.
                                                     0.00
                                            $ ____________             –          1,551.00
                                                                             $ ____________
                                                                                                     =       -1,551.00
                                                                                                         $ ____________
    32. Cash receipts
                                                6,579.42                          8,532.72           =       -1,953.30
    33. Cash disbursements                  $ ____________             –     $ ____________              $ ____________

                                                -6,579.42              –        10,083.72            =       -3,504.30
    34. Net cash flow                       $ ____________                   $ ____________              $ ____________


    35. Total projected cash receipts for the next month:                                                                                      0.00
                                                                                                                                      $ ____________

    36. Total projected cash disbursements for the next month:                                                                      - $ ____________
                                                                                                                                           6,579.42

    37. Total projected net cash flow for the next month:
                                                                                                                                    = $ ____________
                                                                                                                                           -6,579.42




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                               page 3
                     Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 4 of 17

Debtor Name Permico Midstream Partners Holdings, LLC and Permico Midstream Partners, LLC
            _______________________________________________________                                    20-32437
                                                                                           Case number_____________________________________




             8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
        38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
        39. Bank reconciliation reports for each account.

    ✔
        40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


        41. Budget, projection, or forecast reports.


        42. Project, job costing, or work-in-progress reports.




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                           page 4
         Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 5 of 17

                                             &YIJCJU#


5IFCBOLBDDPVOUTBSFJOUIFQSPDFTTPGCFJOHDPOWFSUFEPSUSBOTGFSSFEUP$IBQUFSFTUBUFBDDPVOUT
                   Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 6 of 17


y,//d
ĞŐŝŶŶŝŶŐďĂůĂŶĐĞĂƐŽĨϬϯͬϬϭͬϮϬϮϭ;ϯϬϱϲͿ                                                              
dŽƚĂůĐƌĞĚŝƚƐ                                                                                           
dŽƚĂůĚĞďŝƚƐ                                                                                           
ŶĚŝŶŐĂůĂŶĐĞ;t&ϯϬϱϲͿ                                                                               

ĂƚĞ           ĞƐĐƌŝƉƚŝŽŶ                          sĞŶĚŽƌ                                             ŵŽƵŶƚ                 ZƵŶŶŝŶŐĂů͘
       %HJLQQLQJEDODQFHDVRI                                                                             
      KĨĨŝĐĞǆƉĞŶƐĞ                       &UDLJ-DQLHV                                           
      KĨĨŝĐĞǆƉĞŶƐĞ                       -RUGDQ)LFNHVVHQ                                       
      ZĞŶƚǆƉĞŶƐĞ                         0HUO\Q+ROGLQJV                                          
      ĂŶŬŝŶŐ&ĞĞƐ                         :HOOV)DUJR                                           
      ZĞǀĞƌƐĂůŽĨĂŶŬŝŶŐ&ĞĞƐ             :HOOV)DUJR                                            
      ŶĞƌĨŝŶŶĞƌŐǇǆƉĞŶƐĞ               1XHFHV(OHFWULF                                         
      ŶĞƌĨŝŶŶĞƌŐǇǆƉĞŶƐĞ               1XHFHV(OHFWULF                                        
      DW>Kz,ĞĂůƚŚ/ŶƐƵƌĂŶĐĞ            0HPRULDO+HUPDQQ                                         
       KĨĨŝĐĞǆƉĞŶƐĞ                       5RQDOG&KDPQHVV                                        
       DW>Kz,ĞĂůƚŚ/ŶƐƵƌĂŶĐĞ            +HDOWK,QVXUDQFH5HLPEXUVHPHQW5RQDOG&KDPQHVV        
       KĨĨŝĐĞǆƉĞŶƐĞ                       0LFKDHO6DPEDVLOH                                      
            Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 7 of 17


y,//d
8QSDLG%LOOV %DQNUXSWF\)LOLQJWKURXJK

            'DWH'HEW,QFXUUHG    :KR
                         -HIIUH\%HLFNHU
                         &KDUOHV&UDLJ-DQLHV
                         5RQDOG&KDPQHVV
                         0LFKDHO6DPEDVLOH
                         -RUGDQ)LFNHVVHQ
                         %DOFK %LQJKDP//3
                         -HIIUH\%HLFNHU
                         &KDUOHV&UDLJ-DQLHV
                         5RQDOG&KDPQHVV
                         0LFKDHO6DPEDVLOH
                         -RUGDQ)LFNHVVHQ
                         %DOFK %LQJKDP//3
                         %DOFK %LQJKDP//3
                         -HIIUH\%HLFNHU
                         &KDUOHV&UDLJ-DQLHV
                         5RQDOG&KDPQHVV
                         0LFKDHO6DPEDVLOH
                         -RUGDQ)LFNHVVHQ
                        -HIIUH\%HLFNHU
                        &KDUOHV&UDLJ-DQLHV
                        5RQDOG&KDPQHVV
                        0LFKDHO6DPEDVLOH
                        -RUGDQ)LFNHVVHQ
                        %DOFK %LQJKDP//3
                         %DOFK %LQJKDP//3
                        -HIIUH\%HLFNHU
                        &KDUOHV&UDLJ-DQLHV
                        5RQDOG&KDPQHVV
                        0LFKDHO6DPEDVLOH
                        -RUGDQ)LFNHVVHQ
                        5HHG6PLWK
                        0RDN &DVH\
                        0RDN &DVH\
                        -HIIUH\%HLFNHU
                        &KDUOHV&UDLJ-DQLHV
                        5RQDOG&KDPQHVV
                        0LFKDHO6DPEDVLOH
                        -RUGDQ)LFNHVVHQ
                          &XPPLQJV:HVWODNH
                         -HIIUH\%HLFNHU
                         -HIIUH\%HLFNHU
                         2VR'HYHORSPHQW3DUWQHUV
                         2VR'HYHORSPHQW3DUWQHUV
                         2VR'HYHORSPHQW3DUWQHUV
                         -HIIUH\%HLFNHU
                         &RQWUDFW/DQG6WDII
                         &RQWUDFW/DQG6WDII
                         &RQWUDFW/DQG6WDII
                         &RQWUDFW/DQG6WDII
                         &RQWUDFW/DQG6WDII
Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 8 of 17
           Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 9 of 17




3XUSRVH                                           $PRXQW                 'XH
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
/HJDO([SHQVH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
/HJDO([SHQVH                                      
/HJDO([SHQVH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
/HJDO([SHQVH 1RWHNSUHSHWLWLRQDPRXQW    
&K$QQXDO)HH$SSOLFDWLRQ               
&K$QQXDO)HH$SSOLFDWLRQ               
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
(PSOR\HH                                      
&RQVXOWLQJ6HUYLFHV&K7D[                   
(PSOR\HH                                      
(PSOR\HH                                      
3URJUDP52:0DQDJHPHQW                           
3URJUDP52:0DQDJHPHQW                           
3URJUDP52:0DQDJHPHQW                               
(PSOR\HH                                      
52:2IILFH0DLQWHQDQFH                              
52:2IILFH0DLQWHQDQFH                              
52:2IILFH0DLQWHQDQFH                              
52:2IILFH0DLQWHQDQFH                              
52:2IILFH0DLQWHQDQFH                              
Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 10 of 17


                               
                   Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 11 of 17
                                                                        SM
Initiate Business Checking
March 31, 2021       ■     Page 1 of 4




                                                                                                  Questions?
            PERMICO MIDSTREAM PARTNERS, LLC                                                       Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
            BANKRUPTCY ESTATE
            WILLIAM R GREENDYKE, CH. 11 TRUSTEE                                                     1-800-CALL-WELLS              (1-800-225-5935)

            CASE #20-32437 (STX)                                                                    En español: 1-877-337-7454
            9301 SOUTHWEST FWY STE 308
            HOUSTON TX 77074-1431
                                                                                                  Online: wellsfargo.com/biz

                                                                                                  Write: Wells Fargo Bank, N.A. (808)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                    Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                 A check mark in the box indicates you have these convenient
                                                                                                  services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                  call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                  like to add new services.

                                                                                                  Business Online Banking                            ✓
                                                                                                  Online Statements                                  ✓
                                                                                                  Business Bill Pay                                  ✓
                                                                                                  Business Spending Report                           ✓
                                                                                                  Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.




     Sheet Seq = 0340616
                    Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 12 of 17
March 31, 2021        ■   Page 2 of 4




Statement period activity summary                                                                           Account number: 9900173056

         Beginning balance on 3/1                                                 $17,069.88                PERMICO MIDSTREAM PARTNERS, LLC
                                                                                                            BANKRUPTCY ESTATE
         Deposits/Credits                                                            1,551.00
                                                                                                            WILLIAM R GREENDYKE, CH. 11 TRUSTEE
         Withdrawals/Debits                                                        - 8,532.72
                                                                                                            CASE #20-32437 (STX)
         Ending balance on 3/31                                                  $10,088.16                 Texas/Arkansas account terms and conditions apply
                                                                                                            For Direct Deposit use
                                                                                                            Routing Number (RTN): 111900659
                                                                                                            For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                           Check                                                                                     Deposits/         Withdrawals/         Ending daily
       Date               Number Description                                                                           Credits                Debits            balance
       3/2                  1018 Check                                                                                                        75.00           16,994.88
       3/5                       Mobile Deposit : Ref Number :506050503887                                           1,521.00                                 18,515.88
       3/9                  1019 Check                                                                                                        75.00           18,440.88
       3/11                      Memorial Hermann 7133384683 M62898487502 Permico                                                          2,285.36           16,155.52
                                 Midstream Part
       3/29                    < Business to Business ACH Debit - Nueces Electric Web Pmts                                                     91.96
                                 032921 Nxzg3G Permico Midstrea M Par
       3/29                    < Business to Business ACH Debit - Nueces Electric Web Pmts                                                   145.98             15,917.58
                                 032921 710H3G Permico Midstrea M Par
       3/31                      Wire Trans Svc Charge - Sequence: 210331255395 Srf#                                                           30.00
                                 0078291090041785 Trn#210331255395 Rfb#
       3/31                      Reversal of Wire Transfer Charges                                                       30.00
       3/31                      WT Fed#03026 Allegiance Bank /Ftr/Bnf=Merlyn Holdings Srf#                                                5,679.42
                                 0078291090041785 Trn#210331255395 Rfb#
       3/31                      Transfer to Another WF Account 4264 March 2021 Exp Reimb                                                      75.00
       3/31                      Transfer to Another WF Account 7799 March 2021 Exp Reimb                                                      75.00            10,088.16
       Ending balance on 3/31                                                                                                                                   10,088.16
       Totals                                                                                                      $1,551.00             $8,532.72

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
           apply to consumer accounts.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number               Date               Amount           Number             Date                 Amount
       1018                 3/2                   75.00         1019               3/9                     75.00


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 03/01/2021 - 03/31/2021                                                   Standard monthly service fee $10.00                   You paid $0.00
                   Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 13 of 17
March 31, 2021       ■     Page 3 of 4




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                              Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                 $1,000.00                    $16,507.00    ✔

         · Minimum daily balance                                                                                   $500.00                     $10,088.16    ✔

       C1/C1




Account transaction fees summary
                                                                                        Units          Excess        Service charge per              Total service
       Service charge description                                Units used         included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                                 0            5,000                0                   0.0030                       0.00
       Transactions                                                       9              100                0                      0.50                      0.00
       Total service charges                                                                                                                                 $0.00




Other Wells Fargo Benefits

Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation have
temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to 10:00 p.m. Eastern
Time. Access to our automated banking system, the ability to report a fraud claim on your business credit or debit card, and access to
report a lost or stolen business card will continue to be available 24 hours a day, 7 days per week. Thank you for banking with Wells
Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective on or after April 1, 2021, the ATM Access Code feature will no longer be available to access your accounts at Wells Fargo ATMs.
You may continue to access Wells Fargo ATMs using your Wells Fargo Debit, ATM or EasyPay Card, or with a Wells Fargo-supported
digital wallet on your mobile device. For more information about adding your card to a digital wallet, please visit
wellsfargo.com/mobile/payments. Availability may be affected by your mobile carrier's coverage area. Your mobile carrier's message
and data rates may apply. Some ATMs within secure locations may require a physical card for entry. Note: After the ATM Access Code
feature for accessing Wells Fargo accounts is discontinued, the "Use an Access Code" button may continue to be displayed on Wells
Fargo ATMs to support other services.




     Sheet Seq = 0340617
                            Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 14 of 17
March 31, 2021                ■    Page 4 of 4




General statement policies for Wells Fargo Bank

■ Notice: Wells Fargo Bank, N.A. may furnish information about accounts               You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                 and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the         information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                     Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                      Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
4/5/2021                   Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 15 of 17
                                                                                     Permico Midstream Partners, LLC

                                                                                    BK Checking, Period Ending 03/31/2021

                                                                                           RECONCILIATION REPORT

                                                                                           Reconciled on: 04/05/2021

                                                                                        Reconciled by: Jordan Fickessen

 Any changes made to transactions after this date aren't included in this report.

 Summary                                                                                                                                                    USD

 Statement beginning balance                                                                                                                           17,069.88
 Checks and payments cleared (9)                                                                                                                       -8,532.72
 Deposits and other credits cleared (2)                                                                                                                 1,551.00
 Statement ending balance                                                                                                                              10,088.16

 Uncleared transactions as of 03/31/2021                                                                                                                  -30.00
 Register balance as of 03/31/2021                                                                                                                     10,058.16



 Details

 Checks and payments cleared (9)

  DATE                                     TYPE                                     REF NO.                               PAYEE                    AMOUNT (USD)
 03/02/2021                               Check                                     1018                                  Ronald E Chamness               -75.00
 03/09/2021                               Check                                     1019                                  Michael J Sambasile              -75.00
 03/11/2021                               Expense                                                                                                       -2,285.36
 03/29/2021                               Expense                                                                         Nueces Electric                 -91.96
 03/29/2021                               Expense                                                                         Nueces Electric                -145.98
 03/31/2021                               Expense                                                                         Charles Craig Janies             -75.00
 03/31/2021                               Expense                                                                         Merlyn Holdings, LLC          -5,679.42
 03/31/2021                               Expense                                                                         Jordan Aaron Fickessen          -75.00
 03/31/2021                               Expense                                                                                                         -30.00

 Total                                                                                                                                                -8,532.72


 Deposits and other credits cleared (2)

  DATE                                     TYPE                                     REF NO.                               PAYEE                    AMOUNT (USD)
 03/05/2021                               Deposit                                                                                                       1,521.00
 03/31/2021                               Deposit                                                                                                          30.00

 Total                                                                                                                                                 1,551.00


 Additional Information

 Uncleared checks and payments as of 03/31/2021

  DATE                                     TYPE                                     REF NO.                               PAYEE                    AMOUNT (USD)
 02/26/2021                               Expense                                                                                                         -30.00

 Total                                                                                                                                                   -30.00




                                                                                                                                                               1/1
                 Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 16 of 17
                                                   
                                                       
                                                         


                                                                                           TOTAL
Income
Total Income
GROSS PROFIT                                                                               $0.00
Expenses
 Bank Charges & Fees                                                                        0.00
Total Expenses                                                                             $0.00
NET OPERATING INCOME                                                                       $0.00
NET INCOME                                                                                 $0.00




                                         !"    #
                       Case 20-32437 Document 222 Filed in TXSB on 04/13/21 Page 17 of 17
                                                          
                                                           
                                                           


                                                                                                        TOTAL
ASSETS
 Current Assets
 Bank Accounts
  Bank of America Operating                                                                                0.00
  BK Checking                                                                                         10,058.16
  Checking                                                                                                 0.00
  Escrow Account                                                                                           0.00
  Savings                                                                                                  0.00
 Total Bank Accounts                                                                                $10,058.16
 Other Current Assets
  Prepaid Expenses                                                                                     1,077.05
 Total Other Current Assets                                                                           $1,077.05
 Total Current Assets                                                                               $11,135.21
 Fixed Assets
 Land                                                                                              2,558,165.71
 Total Fixed Assets                                                                               $2,558,165.71
 Other Assets
 Development Costs - Fractionator                                                                  2,370,163.55
 Development Costs - LPG Terminal                                                                  1,515,912.00
 Development Costs - Overhead                                                                     22,708,873.47
 Development Costs - PL Companero                                                                 12,253,081.44
 Development Costs - PL Simpatico                                                                  8,354,441.00
 Development Costs - Storage                                                                          36,890.88
 Right of Use Asset                                                                               15,052,500.00
 Total Other Assets                                                                              $62,291,862.34
TOTAL ASSETS                                                                                     $64,861,163.26

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   Accounts Payable (A/P)                                                                         16,847,858.66
  Total Accounts Payable                                                                         $16,847,858.66
  Other Current Liabilities
   Notes Payable - ST                                                                             30,707,500.00
  Total Other Current Liabilities                                                                $30,707,500.00
 Total Current Liabilities                                                                       $47,555,358.66
 Total Liabilities                                                                               $47,555,358.66
 Equity
 Management Distribution                                                                            359,979.94
 Opening Balance Equity                                                                           10,756,178.88
 Retained Earnings                                                                                  101,500.78
 Series A Membership Interests                                                                     6,088,160.00
 Net Income                                                                                              -15.00
 Total Equity                                                                                    $17,305,804.60
TOTAL LIABILITIES AND EQUITY                                                                     $64,861,163.26




                                             ! " #$!            %
